Citation Nr: 1412207	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-40 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on January 27, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida, dated in March 2010.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  While the Veteran was initially treated at Lakeland Regional Medical Center for an emergency, by January 27, 2010, his condition had stabilized.

2.  After receiving emergency treatment on January 26, 2010, the Veteran could have been transferred from Lakeland Regional to the VA Medical Center in Tampa for continuation of treatment.

3.  Lakeview Regional did not notify VA at that time that the Veteran could be safely transferred to a VA facility, or otherwise attempt to request transfer of the Veteran to a VA facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on January 27, 2010, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2011, 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C. § 1725, under certain circumstances, VA shall reimburse a veteran for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  VA regulations at 38 C.F.R. §§ 17.1000 through 17.1008 constitute the requirements under 38 U.S.C. 1725 that govern VA payment or reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions.  38 C.F.R. §§ 17.1000.

During the pendency of the appeal, these regulations were amended, effective January 20, 2012.

Where the law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); but see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) (overruling Karnas, in part); Ervin v. Shinseki, 24 Vet. App. 318 (2011).

However, the regulations in question were amended to authorize VA to pay for emergency treatment provided to a veteran at a non-VA facility up to the time the veteran can be safely transferred to a VA or other Federal facility and such facility is capable of accepting the transfer, or until such transfer was actually accepted, so long as the non-VA facility made and documented reasonable attempts to transfer the veteran to a VA or other Federal facility.  76 FR 79067-02 (December 21, 2011).  As discussed below, in this case, there is no indication that a non-VA facility made and documented reasonable attempts to transfer the Veteran to a VA or other Federal facility, and the Veteran does not contend otherwise.  Therefore, the change in regulations does not affect the legal analysis of the Veteran's case under the controlling regulations.  Nevertheless, the Board will apply the new, liberalized regulations effective January 20, 2012, in analyzing the Veteran's case.


Given the facts of this case, however, the Board must deny the Veteran's claim.

Under such regulations, payment or reimbursement under 38 U.S.C. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if certain conditions are met, including the following:  (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; and (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  38 C.F.R. § 17.1002.  

The term stabilized means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.  38 C.F.R. § 17.1000(d).

Except as provided below, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c).
  
In this case, the record reflects that the Veteran presented at the emergency department of Lakeland Regional Medical Center on January 26, 2010, with complaints of sharp, constant, left-sided chest pain, which he had had for approximately three weeks, but which had worsened.  Following admission, on January 27, 2010, it was noted that he was comfortable, cooperative, and in no acute distress.  His diagnosis was atypical chest pain, most likely musculoskeletal.  It was noted that the Veteran was offered a nuclear stress test based on presentation of his atypical chest pain, but that the Veteran stated that he was afraid to have a false negative stress test based on prior experience with his wife.  It was further noted that a cardiology evaluation would be ordered for further recommendations, and that, in the meantime, the Veteran would be on chest pain protocol.  

On cardiac evaluation on January 27, a comprehensive review of the Veteran's symptoms was essentially negative, but it was noted that EKG showed sinus rhythm with left axis deviation and poor R-wave progression, with no other acute changes present.  The impression was chest pain syndrome, with a three-week history of intermittent, persistent chest pain, which, by history, sounded more pleuritic in nature and did not appear to be exertion-related; it was noted that EKGs had shown no acute changes, and that the Veteran's troponins levels had returned to within normal limits.  It was also noted by the evaluating physician that the Veteran's symptoms were atypical, but that he did have some risk factors and that his symptoms had been persistent.  It was noted that the physician talked with the Veteran about the need for further evaluation and discussed the options of follow-up stress testing versus consideration of catheterization, and that, after discussion of the pros and cons of each approach, as well as reviewing the risk of catheterization, it was the Veteran's decision that he would like to proceed with catheterization. 

The record reflects that cardiac catheterization was performed at Lakeland Regional on January 27, 2010.  

The Veteran submitted the expenses incurred at Lakeland Regional on January 26-27, 2010, to VA for payment or reimbursement.  In March 2010, the Fee Basis Chief Medical Officer (CMO) of the Tampa VA Medical Center (VAMC) reviewed the expenses incurred and determined that payment for care beginning on January 27, 2010, would be denied, as that date was past the point of stability for transfer or discharge.  

In March 2010, the Veteran filed a notice of disagreement with the decision.  The Veteran asserted that he was told by VA that he was able to go to any hospital for an emergency, and that no doctor told him that he needed to transfer to a VA hospital.  He further asserted that he was listening to his doctor by getting a cardiac catheterization at Lakeland Regional, and that he did not know that he was going to be alright at the time of his catheterization and was afraid for his life.  

In April 2010, a VA physician, an independent CMO, reviewed the expenses and treatment records from Lakeview Regional for that period.  It was noted by the physician that, during his treatment, the Veteran was informed of normal tests, but because of risk factors, a cardiac catheterization was proposed, explained, and performed.  The physician further stated that perusal of VA records indicated no attempt by Lakeland Regional to contact the VA hospital in Tampa, as was required, and that catheterization could have been performed at the VA hospital in Tampa if felt indicated, as well as continuation of cardiac care.  The physician further stated that the distance involved from Lakeland Regional to the VA hospital in Tampa was 34.4 miles and 38 minutes, with the majority via interstate highway.  The physician concluded that, therefore, approval for the initial emergency room visit was recommended, but that the Veteran was stable to be transferred on January 26 or at least by January 27, and that cardiac catheterization was not emergent/urgent and should not be covered.

In his September 2010 substantive appeal, the Veteran again asserted that, during his treatment at Lakeland Regional, he was only following orders from his doctors when he had his cardiac catheterization performed and was afraid for his life at the time.

The Board recognizes the Veteran's assertions.  However, the record, including the April 2010 opinion of the VA physician, reflects that, while the Veteran was initially treated at Lakeland Regional for an emergency, by January 27, 2010, his condition had stabilized.  The evidence reflects that no material deterioration of his emergency medical condition was likely, within reasonable medical probability, to occur if the Veteran was discharged or transferred to a VA facility; the only medical opinion evidence on this question is the April 2010 VA physician's opinion.

Moreover, the April 2010 VA physician, the designated VA clinician at the Tampa VAMC, determined based on his medical judgment that, after receiving emergency treatment on January 26, 2010, the Veteran could have been transferred from Lakeland Regional to the VA facility in Tampa for continuation of treatment.  Thus, under VA regulations, the Veteran's medical emergency ended on January 26, 2010, and therefore VA cannot approve a claim for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond that date. 

January 27, 2010, records from Lakeview Regional tend to support the April 2010 VA physician's assessment that the Veteran's condition was stable by January 27, 2010, and that no material deterioration of his medical condition was likely to occur if the Veteran was discharged or transferred to a VA facility for his cardiac catheterization.  On that date, it was noted that he was comfortable, cooperative, and in no acute distress.  Also, prior to his cardiac catheterization, his treating physicians assessed his chest pain as most likely musculoskeletal or appearing more pleuritic in nature and not exertion-related; the Veteran's symptoms were assessed by his physicians as likely not being cardiac-related.  Furthermore, such records reflect that the Veteran's treating physicians did not believe that any immediate cardiac catheterization was required; the Veteran's cardiac physician talked with the Veteran about the need for further evaluation and discussed the options of follow-up stress testing versus consideration of catheterization, and, after discussion, it was the Veteran's decision that he would like to proceed with catheterization.

Furthermore, no claim for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment under 38 C.F.R. § 17.1005(c), as there is no indication that Lakeview Regional notified VA that the Veteran could be safely transferred to a VA facility, or made and documented reasonable attempts to request transfer of the Veteran to a VA facility.  In this regard, the record reflects no such documentation, the April 2010 VA physician stated that perusal of VA records indicated no attempt by Lakeland Regional to contact the VA hospital in Tampa, and the Veteran has not contended that any attempt was made by Lakeview Regional to contact any VA facility regarding his transfer after his condition had stabilized. 

Finally, as noted above, during the pendency of the appeal, the controlling regulations were amended, effective January 20, 2012.  76 FR 79067-02 (December 21, 2011).  While the Board has considered the Veteran's claim under the new, liberalized regulations, it has also considered the former version of these regulations, but no different outcome is warranted.

Under the former version of 38 C.F.R. § 17.1002, a claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  38 C.F.R. § 17.1002(d) (2011).

Under the former version of 38 C.F.R. § 17.1005, reimbursement or payment for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal Facility; VA deemed it safe for the veteran to be transferred once the veteran had become stabilized.  38 C.F.R. § 17.1005(b) (2011).  

As discussed above, the facts in this case establish that the Veteran was stabilized, and could have been safely discharged or transferred to a VA facility, after January 26, 2010.  Therefore, payment of or reimbursement for unauthorized medical expenses incurred on January 27 would not be warranted under the versions of 38 C.F.R. §§ 17.1002 and 17.1005 in effect prior to January 20, 2012.

In light of the above, the Veteran's claim must be denied.  The Board acknowledges the Veteran's contentions, including that he believed that a cardiac catheterization was necessary to ensure the well-being of his heart.  However, again, the record reflects no attempt by Lakeland Regional to contact a VA facility regarding the Veteran's transfer after his condition had stabilized, as is required by VA regulations for payment of or reimbursement for such procedure.  In this case, the law is dispositive of the claim.  It must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C. §1725, the provisions of the VCAA are not applicable.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In this case, the VAMC obtained the pertinent records of the treatment at issue from Lakeland Regional, and an opinion from an independent CMO.  Also, in a July 2010 letter, the VAMC contacted the Veteran and requested additional information to make a determination in his claim.  See 38 C.F.R. § 17.1004(d).


ORDER

Payment of or reimbursement for unauthorized medical expenses incurred on January 27, 2010, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


